         Case 1:19-cr-00467-PKC Document 60
                                         59 Filed 06/04/20 Page 1 of 1


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                       June 4, 2020
                                    Sentencing for Prospero Gonzalez is adjourned from June 17, 2020
BY ECF ONLY                         to September 15, 2020 at 11:00 a.m.
The Honorable P. Kevin Castel       Sentencing for Jesus Rojas is adjourned from June 23, 2020 to
United States District Judge        September 15, 2020 at 2:00 p.m.
Southern District of New York       SO ORDERED.
500 Pearl Street                    Dated: 6/4/2020
New York, NY 10007

       RE:    United States v. Prospero Gonzales , 19 Cr. 467 (PKC)

Dear Judge Castel:

         I am counsel for Prospero Gonzalez who is scheduled to be sentenced by Your
Honor on June 17, 2020. In light of the COVID-19 pandemic and the standing orders of
the Honorable Colleen McMahon about operations of the courthouse, I write to request an
adjournment of the sentencing and request that a control date be calendared in about 60
days, i.e., August 17, 2020. The Government consents.

        I have also been in touch with Benjamin Silverman, Esq., counsel for Jesus Rojas, the
single co-defendant in this matter whose sentencing in scheduled for June 23. Mr. Silverman
joins in this request, and the Government consents to his request as well.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow
                                            Attorney for Prospero Gonzalez


cc:    Benjamin Silverman, Esq. (by ECF and email)
       AUSA Sam Raymond (by ECF and email)




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
